DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-8, 11-14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (JPH11257293) in view of Ueda et al. (JPH06282698), hereinafter: “Inaba” and “Ueda”, respectively.
In Reference to Claim 1
Inaba teaches:
A turbo compressor(Fig 4) comprising:
a driving shaft(2);
a first impeller(3) coupled to a first end of the driving shaft(proximate 1A; Fig 4);
a second impeller(4) coupled to a second end of the driving shaft(proximate 1B; Fig 4);
a first shroud(10) that defines a first compression space(space between 10 and 2 at 1A)
accommodating the first impeller(Fig 4);
a second shroud(10) that defines a second compression space(space between 10 and 2 at 1B) accommodating the second impeller(Fig 4);
a first-stage outflow passage(9,15 of 1A) configured to guide refrigerant discharged from the first impeller(9, 15 guide the compressed air from the first impeller 3);
a second-stage outflow passage(9,15 of 1B) configured to guide refrigerant discharged from the second impeller(9, 15 guide the compressed air from the second impeller 4); and
a gap adjustment mechanism(10-14) for adjusting the impeller tip gaps(δa, δb) for each impeller(3,4) 
Inaba fails to teach:
a gap adjustment passage that is branched from at least one of the first-stage outflow passage or the second-stage outflow passage and extends to the first shroud.
Ueda teaches:
An analogous compressor(1) having a gap adjustment passage(see annotated Fig 5 below) that is branched from at least one of the first-stage outflow passage or the second-stage outflow passage and extends to the first shroud(see annotated Fig 5 below).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inaba to incorporate the teachings of Ueda to replace the gap adjustment mechanism of the first and second compressor stages with the gap adjustment passage because it is obvious to substitute one known element for another to obtain predictable results. See MPEP 2143.I.B.
In this case, Inaba teaches a base compressor having a tip gap adjustment mechanism. Ueda teaches a comparable compressor having a tip gap adjustment mechanism that comprises a gap adjustment passage. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gap adjustment mechanism of Inaba by replacing the gap adjustment mechanism with the gap adjustment passage as taught by Ueda as both references deal with controlling the impeller tip gap that function in the same manner, and which is a simple substitution which would yield predictable results. In this case, the predictable result would be the use of a tip gap adjusting device to control the tip gap and maintain or improve the efficiency of the compressor during operation. 

    PNG
    media_image1.png
    590
    1050
    media_image1.png
    Greyscale


In Reference to Claim 2
Inaba in view of Ueda teaches:
The turbo compressor according to claim 1(see rejection of claim 1 above), wherein the first impeller(3 – Inaba) and the first shroud(10 – Inaba) define a first gap(δa - Inaba) therebetween, wherein the gap adjustment passage extends to one side of the first shroud(as shown in the annotated figure above the gap adjustment passage extends to one side of the first shroud), and
wherein the first shroud is configured to, based on refrigerant being supplied to the first shroud through the gap adjustment passage, move in a first direction toward the first impeller to thereby decrease the first gap(in controlling the axial gap, the shroud 7 is moved toward or away the impeller by changing the refrigerant pressure supplied to the bellows 20; P[0020]-P[0022] of Ueda).
In Reference to Claim 9
Inaba in view of Ueda teaches:
The turbo compressor according to claim 1(see rejection of claim 1 above), further comprising:
a first-stage inflow passage(at 1A of Fig 4 of Inaba) configured to supply refrigerant into the first impeller(the inflow passage supplies refrigerant to the impeller 3); and
a second-stage inflow passage(at 1A of Fig 4 of Inaba) connected to the first-stage outflow passage(while the connection is not shown in Fig 4, 1A is a first stage compressor and 1B is a second stage compressor, therein the stages must be connected; P[0019] of Inaba) and configured to supply refrigerant into the
second impeller(the second stage inflow passage supplies refrigerant to the impeller 4), 
wherein the gap adjustment passage is branched from the first-stage outflow passage and extends to the first shroud(clearly shown in Fig 5 of Ueda).
Inaba in view of Ueda fails to teach:
wherein the gap adjustment passage is branched from the second-stage outflow passage and extends to the first shroud.
Since the applicant has not disclosed that having a the gap adjustment passage branched from the second-stage outflow passage and extends to the first shroud solves any stated problem or is for any particular purpose, and it appears branching the gap adjustment passage from the first-stage outflow passage would perform equally well, it would have been an obvious matter of design choice to further modify the gap adjustment passage of Inaba in view of Ueda by branching the gap adjustment passage from the second-stage outflow passage and extending it to the first shroud as claimed as this would yield predictable results.  In this case, the predictable result would be a gap adjustment passage branched from the second-stage outflow passage which provides refrigerant to the first shroud at a pressure sufficient to move the shroud in the axial direction. 
When modifying the gap adjustment passage of Inaba in view Ueda, the passage would be branched from the second-stage outflow passage in the same manner as shown in Fig 5 of Ueda.  The passage would extend from the second-stage outflow passage to the first-stage shroud.

In Reference to Claim 15
Inaba in view of Ueda teaches:
The turbo compressor according to claim 1(see rejection of claim 1 above), wherein the driving shaft extends in an axial direction(as shown in Fig 1,2 and 4 of Inaba, 2 extends in the axial direction; in Fig 5 of Ueda the shaft of 1 also extends in a axial direction), and
wherein the turbo compressor further comprises a guide device(22 of Inaba; 20 of Ueda) configured to guide movement of the first shroud in the axial direction(see P[0029] of Inaba; see P[0020] of Ueda, the bellows 20 guides movement of the shroud in the axial direction).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, Inaba in view of Ueda fails to teach the second shroud is fixed to a predetermined position, and wherein the first shroud is configured to move in a first direction relative to the second shroud based on movement of the driving shaft, the first impeller, and the second impeller in the first direction.  It is the Examiner’s opinion, when considered alone, or in combination, the prior art of record fails to fairly teach or suggest the invention of claim 10 without the benefit of Applicant’s disclosure.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10858951 B2
Hasegawa; Yasushi et al.
US 10309410 B2
Ottow; Nathan et al.
US 10731666 B2
Skertic; Richard J.
US 10724546 B2
Morgan; Jeffrey Allen et al.


The above references are cited for teaching similar compressors having impeller tip gap adjustment devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745